El Juez Asociado Se. Aldbey,
emitió la opinión del tribunal.
Sucesores de Abarca demandaron en la Corte de Distrito de San Juan, Segundo Distrito, a Adolfo Nones y a Luis Lorenzi para que le pagasen una deuda consignada en un pagaré suscrito por el primero y garantizado por el segundo.
Según el pagaré inserto en la demanda, Nones reconoce deber a Sucesores de Abarca, $3,747.37, suma de tres par-tidas que se comprometió a pagar en distintas fechas y por las, cuales abonaría intereses del doce por ciento anual en el caso de mora y también las costas, gastos y honorarios de abogado en caso de reclamación judicial, diciéndose también en el pagaré lo siguiente: “Me someto expresamente a la competencia de los tribunales insulares de San Juan, P. R.” Y al pie del pagaré suscribió el otro demandado lo que sigue:
‘ ‘ Garantizo el pago del presenté documento en las condiciones en él establecidas. — Luis Lorenzi.”
Ambos demandados, por medio de un abogado, pidieron conjuntamente en tiempo y forma a la corte donde el pleito fué presentado que lo trasladase a la Corte de Distrito de Ponce por ser el lugar de su residencia y ejercitarse contra ellos una acción personal, y en 6 de febrero de 1922 la Corte de Distrito de San Juan, Distrito Segundo, dictó la siguiente resolución:
“Comparece solamente el abogado del demandante, Ledo. Henry G. Molina, y después de informar oralmente, la corte declara desis-tido dicho demandante de su acción en cuanto al demandado Luis Lorenzi, continuándose los procedimientos contra el otro demandado Adolfo Nones; declara sin lugar la moción de traslado de los de-mandados en cuanto a dicho Adolfo Nones, y le concede cinco días al demandante para enmendar su demanda.”
Notificado el abogado de los demandados de esa resolu-ción y de la demanda enmendada en la que fueron eliminadas *868las alegaciones que la anterior contenía con respecto a Luis Lorenzi, quien fué excluido como demandado, apelaron los demandados de la resolución dicha y Adolfo Nones presentó excepción previa contra la demanda enmendada.
Pendiente en este tribunal esa apelación nos pidió la parte apelada que la desestimáramos fundándose en que posterior-mente Nones contestó la demanda enmendada, según certifi-cación que nos presentó del secretario de la corte inferior, acto que según el apelado, así como el haber formulado ex-cepción previa contra la demanda enmendada, es su someti-miento a la corte inferior y su renuncia de cualquier derecho que pueda tener al traslado del pleito. La vista de esta mo-ción y la de la apelación fué celebrada en un solo acto y ambas cuestiones penden de nuestra resolución.
Como según el artículo 298 del Código de Enjuiciamiento Civil la formalización del recurso de apelación de una orden que conceda o rehúse conceder un cambio de lugar para la celebración del juicio no suspende los procedimientos en cuanto a la orden' apelada, el hecho de que Adolfo Nones excepcionara la demanda enmendada presentada contra él después de dictada la resolución apelada y el de que la con-testara después de establecida su apelación no pueden ser considerados como una sumisión a la corte inferior ni como su renuncia del derecho que trata de sostener por la apela-ción que tiene establecida, ya que la ley dispone'que a pesar de tal apelación continúan los trámites del pleito, sujetos por consiguiente a las resultas de la apelación de tal manera que si la resolución fuera revocada la actuación posterior a su fecha no surte efectos legales, por lo que no debemos deses-timar la apelación. Santalís v. El Zenit, 28 D. P. R. 695.
En cuanto a la apelación, los demandados alegan como único motivo de su recurso el siguiente: í£La corte erró al permitir la enmienda de la demanda, para impedir el tras-lado, y al denegar la moción de traslado.” Este alegado error comprende en verdad dos: primero, que la corte in*869ferior no podía permitir la enmienda de la demanda; segundo, que debió conceder el traslado que se le pidió.
Una moción de traslado plantea a la corte la cuestión de que no tiene competencia para conocer del pleito por corres-ponder su conocimiento a otra corte y por esto la corte ante quien se presenta tal moción carece de facultad para decidir cualquiera otra cuestión basta que baya resuelto la de tras-lado, pues si los demandados tienen derecho a él también lo tienen a que cualquier moción o procedimiento en el pleito sea resuelto' por la corte de su residencia, por lo que fué errónea la resolución apelada al tener a los demandantes por desistidos de su acción en cuanto al demandado Luis Lorenzi sin haber resuelto previamente la petición de traslado hecha por los demandados. En el caso de Brady v. The Times-Mirror Company, 106 Cal. 56, que es. igual al presente, pues oída una moción de traslado y antes de que fuera resuelta se permitió desistir de la demanda en cuanto a uno de los demandados, se resolvió esa cuestión de igual manera a como lo hacemos nosotros; y si bien los apelados dicen ahora que el caso no es igual porque la resolución se dictó después de oída la moción, esto no afecta a la cuestión, pues lo que im-pide que pueda resolverse otra cuestión es la presentación de la moción de traslado. También dicen los apelados que la resolución citada es errónea pero nosotros no la estimamos así. Alegan, además, que ellos tienen el derecho de desistir del pleito en cualquier tiempo antes del juicio, previo pago de costas, a menos que mediase una reconvención o que el demandado hubiera solicitado alguna resolución a su favor. Esto es cierto, pero los demandantes no desistieron del pleito teniendo que pagar las costas sino que se limitaron a desistir de su acción contra uno de los demandados, quedando el pleito en pie para ser continuado mediante la enmienda de la de-manda.
Siendo errónea la resolución de la corte inferior en cuanto *870a tener por desistidos a los demandantes de sn acción contra nno de los demandados mientras estaba pendiente la petición de traslado qne Rabian becbo, para resolver sn apelación de-bemos tener en cnenta el pleito como si el desistimiento en cnanto a Lorenzi no hubiera sido resnelto por la corte inferior.
En este caso ambos demandados pidieron el traslado del pleito y si bien Adolfo Nones no tiene derecho a él por ha-berse sometido volnntariamente a la corte inferior, según los términos del pagaré qne suscribió (Gómez v. Toro, 23 D. P. R. 642, y Körber & Cía. Inc. v. Colón, decidido el 9 de junio último) pág. 772, Luis Lorenzi tiene un claro derecho a qne el pleito se vea en el lugar de su residencia, pues al decir en la obligación que él contrajo que garantizaba el pago del docu-mento ‘ ‘ en las condiciones en él establecidas ’ ’ se refiere única-mente a las condiciones de la obligación, o sea, a las cantidades adeudadas, al tiempo de su pago, a satisfacer los intereses de mora al tipo que se dice y a pagar costas, gastos y honora-rios de abogado; y no puede declararse que también se some-tió a la competencia de los tribunales de San Juan porque siendo una renuncia de un derecho concedido por la ley debió hacerla constar expresamente para que surtiera efectos le-gales. Por consiguiente, de acuerdo con el artículo 81 del Código de Enjuiciamiento Civil, siendo todos los demandados por acción personal residentes de Ponce al tiempo de ini-ciarse la acción, debió ser trasladado el pleito a la corte de su residencia de acuerdo con la petición de Lorenzi, porque según dijimos en el caso de Royal Bank of Canada v. A. McCormick, 25 D. P. R. 123, “la residencia de los demandados o de algunos de ellos es la que regula la jurisdicción de las cortes de distrito en los casos a que alude el artículo 81. Si ninguno de los demandados reside dentro del distrito, la corte sólo puede adquirir jurisdicción por sumisión de las partes. Y si todos los demandados son partes necesarias y son todos *871no residentes, la corte no pnede adquirir jurisdicción por la sumisión de alguno o algunos de dichos- demandados, sino que es necesaria la de todos ellos.”
Por las razones expuestas no ha lugar a desestimar la apelación, y la resolución apelada dehe ser revocada, dictán-dose otra ordenando el traslado del pleito a la Corte de Dis-trito de Ponce.

Revocada la resolución apelada y ordenado él traslado del pleito a la Corte de Distrito de Ponce.

Jueces concurrentes: Sres. Presidente del Toro y Asocia-dos Hutchison y Franco Soto.
El Juez Asociado Sr. "Wolf firmó: “Conforme con la sen-tencia. ’ ’